Citation Nr: 0306646	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  99-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
asthma.

2.  Entitlement to an increased rating for service-connected 
residuals of fracture of the third metacarpal of the right 
hand, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to April 
1971.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from July 1999 and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).  The veteran testified at a hearing 
before a Hearing Officer at the RO in November 1999.  The 
Board remanded the issue of an increased rating for the 
service-connected residuals of fracture of the right third 
metacarpal in January 2001 for additional development of the 
record.


REMAND

In November 2002, the appellant made a request for a hearing 
before a member of the Board at the RO.  Such a hearing has 
not been scheduled.

The claim is REMANDED for the following:

Schedule the appellant for a hearing 
before a traveling member of the Board in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


